On Application eor Rehearing.
The mainstay of this application is the following expressions in our opinion : “Hence it is obvious that, under the provisions of Act No. 123 of 1874, as well as under the effect of the section of the Act of 1873, just transcribed, the holders of school certificates can look only to the uncollected appropriations of the respective years for which the same have been issued. This shows the fullest extent of plaintiff’s claim against the city of New Orleans,” the quotation in the brief ends here, but the sentence in the opinion continues thus, “ which is simply a collecting agent, owing no other account to the State or to any other authority, beyond an effort to collect, and a payment of the amounts collected.” The last words of the paiagraph were doubtless inadvert ently omitted in the quotation; it appears that they materially modify and restrict the meaning of the opinion as construed by plaintiff’s counsel under the incomplete quotation. The inference drawn from our language is that we recognized thereby some right of action by holders of school certificates directly against the city of New Orleans, and itis suggested that such a judicial recognition should have been ‘'preserved by a consistent decree.”
*290We can but regret the faint hope which our inartistic language has inspired to plaintiff.
It is the more unfortunate from the fact that we had labored with great pains and caution to impress in our opinion the undisputed theory that there was no earthly privity between the city of New Orleans and any holders of school certificates, who were exclusively creditors of the school board, and not of tlie city.
We have been unfortunate in the use of language if our utterance can lie fairly construed to mean that any certificate holder could personally enforce any claim against the city for uncollected appropriations of the respective years for which his certificates had been issued ; we had thought that the formal declaration that the city was but a “collecting agent owing no account to the State or any other authority beyond an effort to collect,” etc., would leave no doubt of our real meaning, which was that the right to urge any claim for collected or uncollected balances on any one of, or the three years’ appropriations, rested in the State or the school hoard only, and that the funds thus received would be distributed pro rata among all the holders of valid school certificates.
We can hut repeat our unshaken conclusion that the school certificates for the years 1874, 1875 and 1876, which are yet outstanding and unpaid, never have been a part of the valid floating indebtedness of the city of New Orleans, and that no constitutional legislative enactment thus far adopted has had the legal effect to make them debts of, said city. Hence the holders of such certificates can under no possible contingency obtain, through the courts of this State, valid judgments therefor against the city of New Orleans.
A second and very thorough study of the case has satisfied us of the entire correctness of onr views as expressed in our first opinion.
Rehearing refused.